Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-7 and 9-10 are allowed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kariya et al. (JP 2011/106074).
Regarding claim 1, Kariya teaches a cloth comprising thermally fusible fibers and fibers having a higher melting point than the thermally fusible fibers at a predetermined ratio thereof wherein the cloth has a first region and a second region having a greater degree of fusion than the first region. The thermal fusion fiber comprises a core portion and a sheath portion which covers the outer periphery of the core portion and has a melting point lower than that of the core portion and the cloth is woven. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kariya et al. (JP 2011/106074).
Regarding claim 3, It would have been obvious to one of ordinary skill in the art to place the second region is positioned in a region requiring greater strength than the other regions. 
Regarding claim 5, Kariya teaches the cloth product is clothing, but is silent regarding the second region being a portion of the claimed parts of the garment. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the first and second region over the entire garment including the claimed specific portions of the garment. 
Response to Arguments
Applicant’s arguments concerning claims 6-7 and 9-10 were found to be convincing and claims 6-7 and 9-10 have been indicated as allowable. 
Applicant’s arguments concerning Osamu and Wu have been fully considered, but are moot as the rejections over these two pieces of art has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Shawn Mckinnon/Examiner, Art Unit 1789